THEAYTORNEYGENERAL
                           OF     TEXAS

GROVER SELLERS




  Honorable T. M. Trimble
  First Assistant
  State Superintendent of Public :Instruction
  Depaptmeyt of Education
  Austin, exas
  Dear Sir:                     Opinion No. O-7017
                                Re: Effect of tax reduction by
                                     school district during school
                                     year of 1943-1944, concerning
                                     equalization aid unSer S-B,
                                     167, Acts 1945, 49th Legislature.
              Your recent communicat~ionto this department read as
   follows:
            "Article 1, Section 2, Paregraph 2, of Senate
      Bill 1.67of the 49th Legislatur:e,which is cormrionlg
      known as tke Rural Aid Bill, pr>ovidas 'No school dis-
      trict will be eligible for aid under2the provisions
      of this Act ,whichhas retiuced itu tax ra,tewithin the
      ,twoyears immediately pieceding the yea? for which
      aid is applied for hereunder.'
            "We nave on file in the State Deparxtmen:of
      Educat~ionseveral applications for aid from school
      district that are levying the same t,ax rate as they
      levied la& year, but it 1s a lesser tax r'a,te t.hanthe
      one which was levied the first year of the last bien-
      nium. The reduction in the tax rate was made prio:r
      to the time ,thaSthe Act 1-efe:rred
                                        to above was written,
      and rural aid was paid to the school di3t,rlctduring the
      last biennium on the tax rate as levied.
            '!Undert,heprovisions of the Act quoted above,
      is such a school district which reduced its tax rate
      during the school year, 1943-44, eligible Do receive
      aid? May I call your attention to the fact that there
      was no way for the school districts to know that an
      act which their~board took some ,twoyears ago would
      affect them in securing aid under the provisions of
      some future Rural Aid Bill when their maintenance tax
      rate is a minimum of fifty cents,"
Honorable T. M. Trimble, page 2         O-7017


          In view of the negative language of S.B. 167, quoted
by you in the first paragraph of your letter, the question sub-
mitted must be answered in the negative.
           Statutory provisions affirmatively worded and provid-
ing for the time and place in which an act is to be done are
usually directory. However, when such provisions are negatively
worded or contain words restraining the doing of an act after a
certain time   said provisions are mandatory. See City of Uvalde
v. Burney, 145 S.W. 311; Gomez v. Timon 128 S.W. 656; Markowskg,
et al v. Newman, et al., (Sup. Ct.) 136'S.W. (2d) 808.
          Whether such provision is wise or otherwise, is not
for this department to determine. The Legislature is the public
policy forming body of this State. Its acts, when not in con-
flict with our State Constitution, or OUP Federal Constitution,
and the laws of Congress passed thereunder, are not for us to
question,b& must be upheld and enforced. "When the intent is
plainly expressed in the language of a statute, it must be given
effect without attempting to construe or interpret the law.
39 Tex. Jur., p. 168.
          In our opinion No. o-6768, a copy of which is hereto
attached, we wrote as follows concerning Article 1, Section 2,
Paragraphs 1 and 2 of S. B. 167, 49th Legislature:
          "The foregoing provisions of Sec. 2 are plain and
    unambiguous. They rmzstbe complied with In order for
    any school district to be eligible for any type of aid.
    * * * This opinion applies &    to local maintenance
    tax rates."
          Since your inquiry concerns a portion of paragraph 2
of Section 2 of said Article 1, the foregoing quotation from our
opinion No. o-6768 is also applicable to the districts covered
by your communication.
                                 Very truly yours,
                              ATTORNEY CtENERALOF TEXAS

LRF:EP:wc                         By s/L.H. Flewellen
                                       L.H. Flewellen
APPROVEB JAN 31, 1946                  Assistant
s/Carlos C, Ashley
FIRST ASSISTANT
ATTORNEYGENERAL
Approved Opinion Committee By s/BWB Chairman